—Appeal from judgment, Supreme Court, New York County (Richard C. Failla, J.), rendered on May 29, 1990, dismissed, sua sponte, upon the ground that appellant, having absconded, is not presently available to obey the mandate of the Court. (See, People v Parmaklidis, 38 NY2d 1005.) Counsel’s motion to dismiss the appeal without prejudice to reinstatement at such time as appellant is amenable to the Court’s jurisdiction or for other relief is denied as moot. All concur. No opinion. Concur— Sullivan, J. P., Rosenberger, Kupferman and Asch, JJ.